Citation Nr: 0529173	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  03-18 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran served on active duty from June 1941 to February 
1944.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 RO rating decision 
which denied a claim for special monthly compensation based 
on the need for aid and attendance or by reason of being 
housebound.  

An August 1, 2005 Board decision granted the claim for 
special monthly compensation based on the need for aid and 
attendance, but it was thereafter learned that the veteran 
died on July [redacted], 2005, prior to the Board decision.  The 
instant Board decision vacates the August 1, 2005 Board 
decision (a separate Board decision dismisses the appeal due 
to the death of the veteran).  


FINDING OF FACT

An August 1, 2005 Board decision granted the veteran's claim 
for special monthly compensation based on the need for aid 
and attendance, but at the time of that Board decision the 
veteran had already died on July [redacted], 2005.  Thus, the August 
1, 2005 Board decision was not in accord with due process.  


CONCLUSION OF LAW

As the August 1, 2005 Board decision was not in accord with 
due process, such decision must be vacated.  38 C.F.R. 
§ 20.904(a) (2004).  






REASONS AND BASES FOR FINDING AND CONCLUSION

On August 1, 2005, the Board issued a decision granting the 
veteran's claim for special monthly compensation based on the 
need for aid and attendance.  Thereafter, the Board was 
notified that the veteran had died on July [redacted], 2005.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  As the veteran 
died before the Board issued its decision on August 1, 2005, 
the Board had no jurisdiction to adjudicate the veteran's 
claim for special monthly compensation based on the need for 
aid and attendance.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.  

In Landicho, supra, the United States Court of Appeals for 
Veterans Claims (Court) held that when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's decision and dismiss the appeal.  The vacatur of 
the Board's August 1, 2005 decision and dismissal of this 
appeal on these grounds ensures that the decision by the 
Board and the underlying decision by the RO have no 
preclusive effect in the adjudication of any accrued benefits 
claims derived from the veteran's entitlements, and which may 
ensue in the future.  Therefore, consistent with the Court's 
reasoning set forth in Landicho, supra, and to accord due 
process, the Board will vacate its August 1, 2005 decision.  
38 C.F.R. § 20.904(a).  As noted in the above introduction 
section, a separate Board decision dismisses the appeal of 
the service connection claim.  


ORDER

The Board's August 1, 2005 decision in the above captioned 
appeal is vacated.  

	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


